STATE OF WEST VIRGINIA

                                                                                    FILED
                          SUPREME COURT OF APPEALS                              February 4, 2016
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
GINGER M. HALL,                                                                OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 15-0270 (BOR Appeal No. 2049794)
                   (Claim No. 2012000680)

WEST VIRGINIA UNITED HEALTH SYSTEM,
Employer Below, Respondent


                              MEMORANDUM DECISION
      Petitioner Ginger M. Hall, by M. Jane Glauser, her attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. West Virginia United Health System,
by Daniel G. Murdock, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated February 24, 2015, in
which the Board affirmed an August 28, 2014, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges reversed the claims administrator’s May 11, 2012,
decision granting Ms. Hall a 1% permanent partial disability award for her right shoulder. The
Office of Judges granted Ms. Hall an additional 1% permanent partial disability for a total of a
2% award for her right shoulder. The Court has carefully reviewed the records, written
arguments, and appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

         Ms. Hall worked as a medical transporter for West Virginia United Health System. On
June 30, 2011, she injured her right shoulder while transferring a patient onto a bed. Ms. Hall
filed an application for workers’ compensation benefits, and her claim was held compensable for
a right shoulder strain. Ms. Hall came under the care of E. Barry McDonough, M.D., who
initially treated her right shoulder conservatively, especially with physical therapy. Conservative
treatment methods did not eliminate her symptoms, and Dr. McDonough ultimately performed a
                                                1
right shoulder arthroscopic rotator cuff repair with biceps tenolysis. Six months later, Ms. Hall
underwent a functional capacity evaluation at Healthworks Rehab and Fitness which determined
that she had some loss of range motion in her right shoulder when compared with her uninjured
left shoulder. Chuanfang Jin, M.D., then evaluated Ms. Hall. She determined that Ms. Hall had
reached her maximum degree of medical improvement. Dr. Jin calculated Ms. Hall’s loss of
range of motion in her right shoulder under the American Medical Association’s Guides to the
Evaluation of Permanent Impairment (4th ed. 1993) and determined that she had 4% upper
extremity impairment for her injured right shoulder. Dr. Jin also determined that Ms. Hall had
2% upper extremity impairment for loss of range of motion in her uninjured left shoulder, which
she attributed to pre-existing shoulder problems. Based on the non-compensable impairment in
Ms. Hall’s uninjured left shoulder, Dr. Jin apportioned 2% of the upper extremity impairment of
her injured right shoulder to non-compensable problems. She determined that Ms. Hall had 2%
upper extremity impairment related to her compensable right shoulder injury. Dr. Jin determined
that this amounted to a 1% whole person impairment rating.

        Based on Dr. Jin’s evaluation, on May 11, 2012, the claims administrator granted Ms.
Hall a 1% permanent partial disability award. A month after this decision, Anna Allen, M.D.,
requested that right rotator cuff tear be added as a compensable condition of the claim, and the
claims administrator granted Dr. Allen’s request. Bruce A. Guberman, M.D., then evaluated Ms.
Hall. He found that Ms. Hall had 5% whole person impairment for loss of range of motion in her
right shoulder. Dr. Guberman also noted that Ms. Hall had normal range of motion in her
uninjured left shoulder. P. Kent Thrush, M.D., also evaluated Ms. Hall. He found that she had
reached her maximum degree of medical improvement and had 2% whole person impairment for
loss of range of motion in her right shoulder. Dr. Thrush also determined that she had no loss of
range of motion in her uninjured left shoulder. Dr. Guberman, however, prepared a supplemental
evaluation. He repeated his finding that Ms. Hall had 5% whole person impairment for loss of
range of motion in her right shoulder. Dr. Guberman noted that Dr. Thrush found better range of
motion in her uninjured left shoulder indicating that she did not have pre-existing shoulder
problems affecting the range of motion in her right shoulder. On August 28, 2014, the Office of
Judges reversed the claims administrator’s May 11, 2012, decision and granted Ms. Hall an
additional 1% award for a total of a 2% permanent partial disability award for her right shoulder.
The Board of Review affirmed the Office of Judges’ Order on February 24, 2015, leading Ms.
Hall to appeal.

        The Office of Judges concluded that Ms. Hall sustained 2% whole person impairment due
to her June 30, 2011, compensable injury which would entitle her to 1% permanent partial
disability above the award previously granted by the claims administrator. The Office of Judges
based this determination on the evaluation of Dr. Thrush. It also considered the impairment
recommendation of Dr. Jin. However, the Office of Judges did not rely on the apportionment Dr.
Jin made for pre-existing loss of range of motion in her right shoulder. The Office of Judges
determined, based on Dr. Thrush’s evaluation, that Ms. Hall did not have any pre-existing range
of motion deficits that should have been apportioned from the impairment related to her right
shoulder. The Office of Judges also considered the evaluation of Dr. Guberman, but it
determined that his range of motion testing was not consistent with the remainder of the evidence

                                                2
in the record. The Board of Review adopted the findings of the Office of Judges and affirmed its
Order.

        We agree with the conclusions of the Board of Review and the findings of the Office of
Judges. Ms. Hall has not demonstrated that she is entitled to any more than a 2% permanent
partial disability award for her compensable right shoulder injury. The evaluation of Dr. Thrush
demonstrates that Ms. Hall has 2% whole person impairment related to loss of range of motion in
her right shoulder. Dr. Thrush properly evaluated Ms. Hall’s impairment under the American
Medical Association’s Guides. Dr. Thrush’s range of motion testing was also consistent with the
calculations performed by Dr. Jin and the remainder of the evidence in the record. The Office of
Judges was within its discretion in adopting Dr. Thrush’s opinion. It also provided sufficient
reasons for disregarding Dr. Guberman’s impairment recommendation, and the Board of Review
properly affirmed its Order.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: February 4, 2016

CONCURRED IN BY:
Chief Justice Menis E. Ketchum
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                                3